Citation Nr: 0822101	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  04-07 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertensive vascular 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to July 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's previously denied claim of 
entitlement to service connection for hypertensive vascular 
disease (hypertension).  In a March 2007 decision, the Board 
reopened the veteran's claim, and remanded the underlying 
claim for service connection for additional development.


FINDING OF FACT

The veteran's hypertension first manifested to a compensable 
degree many years after his separation from service and is 
unrelated to his period of service or to any aspect thereof.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110; 1131; 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including hypertension, will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For VA purposes, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
or greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 or greater with 
a diastolic blood pressure of less than 90.  38 C.F.R. 
§ 4.104, Note (1) (2007).  

The veteran's service medical records reflect that he had 
elevated blood pressure readings on several occasions during 
his period of service.  He asserts that he was told that his 
blood pressure was "borderline" high during service.  At no 
time, however, did the veteran have a systolic blood pressure 
reading of 160 or more.  Additionally, on only seven 
occasions during his 22 years of service did the veteran have 
diastolic blood pressure readings of 90 or above.  The first 
record of elevated diastolic pressure is dated in March 1985.  
At that time, he had a blood pressure reading of 112/90.  The 
next record of elevated diastolic pressure is not dated until 
January 1988.  At that time, he had a blood pressure reading 
of 128/94.  The diastolic pressure was again high in February 
1988, when he had a blood pressure reading of 140/90.  The 
next record of elevated diastolic blood pressure is dated in 
May 1988, when he had a blood pressure reading of 145/105.  
Significantly, at that time, the veteran was receiving 
emergency medical treatment for otitis media.  There is no 
further record of elevated diastolic pressure until February 
1992, when the veteran was found to have a blood pressure 
reading of 112/92.  The veteran was informed at that time 
that his blood pressure was of concern, and he was referred 
for a nutrition class.  No diagnosis of hypertension, 
however, was made.  The veteran again had a blood pressure 
reading of 112/92 in May 1992.  Subsequent diastolic pressure 
readings were normal, until May 1992, when he had blood 
pressure readings of 142/92 and 136/90.  There are no further 
elevated blood pressure readings in the veteran's service 
treatment records.  On examination in April 1995, prior to 
discharge from service, the veteran reported a history of 
high blood pressure.  The blood pressure reading taken at the 
time of the examination recorded a blood pressure of 149/72.  
There was no diagnosis of hypertension at that time.  

Thus, although the veteran had elevated blood pressure 
readings on several occasions during his period of service, 
there is no indication in his service medical records that he 
had consistently elevated readings sufficient to warrant a 
diagnosis of hypertension.  Significantly, his blood pressure 
was not elevated at the time of his separation from service.  
As hypertension was not diagnosed in service, the Board finds 
that chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
hypertension.  38 C.F.R. § 3.303(b).  In September 1995, the 
veteran underwent two VA examinations, one general, and one 
in conjunction with having served in the Persian Gulf during 
the Persian Gulf War.  Blood pressure reading at that time of 
the first examination revealed blood pressures of 130/78, 
130/74, and 125/75.  His cardiovascular system was determined 
to be normal.  At the second examination, the veteran had a 
blood pressure reading of 140/82.  The examining physician 
did not diagnose hypertension.  

The veteran's blood pressure was next recorded in May 1997.  
At that time, he was found to have a blood pressure of 
146/92.  After a 5-minute wait, his blood pressure was read 
again.  On the second reading, he had a blood pressure of 
136/90.  Hypertension was not diagnosed.  The next clinical 
reference to elevated blood pressure is dated in January 
1999.  At that time, the veteran was noted to have diet-
controlled hypertension.  His blood pressure, however, was 
not recorded at that appointment.  Additionally, as there are 
no references to hypertension in the clinical records dated 
from May 1997 to January 1999, the circumstances of the 
veteran's diagnosis of diet-controlled hypertension are not 
entirely clear.

There are no further clinical references to elevated blood 
pressure until June 2001.  At that time, the veteran then 
presented to primary care, reporting a history of elevated 
blood pressure.  At the time of examination, he had a blood 
pressure reading of 156/80.  He was given a blood pressure 
monitor and instructed to keep a log of readings.  It was 
requested that he return in three months for follow up.  
Approximately two weeks later, in September 2001, he reported 
home blood pressure readings of 144/94, 136/91, 148/86, 
145/96, 153/93, 135/90, 134/80, 130/89, and 144/85.  In 
August 2001, the veteran returned for follow up on his blood 
pressure.  His blood pressure reading at that time was 
129/91.  He was assessed with "elevated blood pressure 
without a diagnosis of hypertension."  He was advised to 
monitor his salt intake and to recheck his blood pressure 
readings at home, and then to report those readings to the 
clinic.  Approximately three weeks later, the veteran 
reported home blood pressure readings of 151/87, 145/97, 
136/80, 133/86, 125/75, 132/74, 123/83, and 134/83.  Upon 
reviewing those readings, the veteran's physician determined 
that his blood pressure "looked fine."  He was instructed 
to stay on a low salt intake diet, and to exercise if he was 
able.

On follow up evaluation in December 2001, the veteran 
reported that he had not been following his salt intake very 
carefully, and had not monitored his blood pressure recently.  
At the time of the December 2001 appointment, the veteran had 
a blood pressure reading of 158/91.  The physician noted that 
when he had called in his blood pressure readings in 
September 2001, they had been "very good."  He was again 
assessed with "elevated blood pressure without a diagnosis 
of hypertension."  He was advised to resume his low salt 
diet, and to cut back on smoking.  

The next clinical record of elevated blood pressure is dated 
in June 2002, when the veteran returned to the same physician 
he had seen previously for evaluation.  The veteran's peak 
blood pressure at that time measured 140/92 in the right arm, 
and 132/92 in the left arm.  He was assessed with 
hypertension, as evidenced by persistently elevated diastolic 
pressure.  He was prescribed medication for control of 
hypertension at that time, and was advised to stop smoking.  
The veteran has been taking prescription medication for 
control of his hypertension since June 2002.  There is no 
evidence in the veteran's claims folder indicating that any 
of the veteran's treating providers found a relationship 
between his hypertension and his period of active service.  

In September 2007, a VA examiner examined the veteran and 
reviewed the veteran's claims folder in conjunction with 
rendering an opinion as to whether the veteran's current 
diagnosis of hypertension was related to his elevated blood 
pressure readings in service.  After examining the veteran 
and reviewing the file, the examiner determined that the 
veteran's hypertension was unrelated to his period of active 
service.  The rationale provided for this opinion was that 
the veteran's service medical records reflected several 
incidents of elevated blood pressure, but no consistently 
elevated blood pressure readings, and therefore no diagnosis 
of hypertension.  Additionally, a formal diagnosis of 
hypertension was not made for many years after the veteran's 
separation from service.

While the veteran's post-service records reflect numerous 
elevated blood pressure readings, the first clinical evidence 
of a diagnosis of hypertension is dated in June 2002, 
approximately 7 years after his separation from service.  It 
is significant that despite the repeated elevated blood 
pressure readings, the veteran's physician did not feel that 
a clinical diagnosis of hypertension was appropriate until 
June 2002.  Given the length of time between his separation 
from service and the initial confirmed clinical diagnosis, 
the veteran is not entitled to service connection for 
hypertension on a presumptive basis.  

The Board has considered the veteran's assertions that his 
hypertension is related to his service.  However, as a 
layperson, the veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 
Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (layperson is generally not capable of opining on 
matters requiring medical knowledge).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Additionally, the veteran's statements may be competent to 
support a claim for service connection where the events or 
the presence of disability, or symptoms of a disability are 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006).  However, hypertension is not subject to lay 
diagnosis.  The veteran does not have the medical expertise 
to diagnose himself with hypertension, nor does he have the 
medical expertise to provide an opinion regarding the 
etiology.  In sum, the issue does not involve a simple 
diagnosis.  The veteran is competent to report that he has 
been told of a diagnosis of hypertension, but, as noted, he 
is not competent to provide a medical opinion regarding the 
etiology.  While the veteran purports that his symptoms 
during service support the current diagnosis by a medical 
professional, his statements alone are not competent to 
provide the medical nexus and a medical professional has not 
made this connection.  Thus, the veteran's lay assertions are 
not competent or sufficient. Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no competent evidence establishing a 
medical nexus between military service and the veteran's 
hypertension.  Indeed, the competent medical evidence only 
weighs against a finding of a medical nexus.  Thus, service 
connection for hypertension is not warranted.

As the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2002, August 2003, 
and June 2007; rating decisions in December 2002, August 
2003, and May 2004; a statement of the case in May 2004; and 
a supplemental statement of the case in July 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the October 2007 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for hypertensive vascular disease is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


